Per Curiam,
The assignments of error urge but two questions; first, in admitting certain evidence as to the earning capacity of the plaintiff, and second, that the verdict was excessive. The charge of the court in submitting these questions was so satisfactory that no exception was taken to it. They were rightly and fairly submitted under rules laid down in many of our decisions: McLaughlin v. Corry, 77 Pa. 109; Yeager v. Anthracite Brewing Co., 259 Pa. 123; De Haas v. P. R. R. Co., 261 Pa. 499. The rule for a new trial was rightly discharged, and the judgment is affirmed.